DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants' election with traverse of Group I (claims 1-13) in the reply filed on June 6, 2022 is acknowledged.  The traversal is on the ground(s) that the two groups do not lack unity of invention, as set forth in sections 2 and 3 of the restriction requirement mailed April 14, 2022.  This is not found persuasive because the elected claims do not make a patentable contribution over the teachings of EP 2 027 953 A2 (in this instance, when also combined with “Aqueous Coating Remover Compositions and Concentrates” (IP.com non-patent literature document) in the 35 USC 103 rejection below).  On the other hand, the specific composition claimed in Group II is not disclosed by EP 2 027 953 A2, nor in its combination with another reference.  As a result, the claimed features of Group I and Group II are independent and distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the phrases that can be implied “The present invention…” in the 1st and 2nd lines, as well as two instances of the legal term “comprising”.


The disclosure is objected to because of the following informalities:
On page 7, in both the 5th and 12th lines, delete one of the two instances of “2-hydroxybutyl”.
On page 9, 22nd line, replace “quarts” with “quartz” after “granular”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "in step (ii)" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to make claim 10 depend from claim 9 (rather than claim 1) to obtain proper antecedent basis with “(ii) separating the sand from the mixture obtained in step (i)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 027 953 A2 in view of “Aqueous Coating Remover Compositions and Concentrates” (IP.com non-patent literature document), of which copies of both references were provided with the Information Disclosure Statement dated November 13, 2020.
Regarding independent claim 1, EP ‘953 discloses a method for disintegrating foundry molds comprising sand and a polyurethane based binder (abstract; and paragraphs [0001], [0002], [0005], [0007], and [0015]).
EP ‘953 fails to teach the composition of the carboxylic acid amide and alkanolamine.
However, IP.com discloses aqueous compositions for removing binders (page 1, lines 4-5) and describes such compositions comprising carboxylic acid amides of the formula (the C10-C12 fatty dimethyl amide) and an alkanolamine of formula (II) with x=y=0 (monoethanolamine) (page 6, lines 4-14; and page 2, lines 1-7 and 18-19).
Therefore, it would be obvious for the skilled person, starting from EP ‘953 and aiming at an alternative method, to consult the teachings of IP.com, especially as EP ‘953 relates to polyurethane based binders (paragraphs [0002] and [0015]), and IP.com explicitly mentions the suitability of the compositions disclosed therein for polyurethane based binders (page 2, lines 1-7).  In this instance, one of ordinary skill in the art would therefore combine the disclosure of EP ‘953 with the teachings of IP.com, especially as no surprising technical effect results arise from such a choice, in order to arrive at the alternative method of claim 1.
Regarding claims 2 and 9, EP ‘953 discloses that the sand is selected from silica and zirconium (paragraph [0015]) and comprising the step of separating the sand from the mixture obtained in step (i) (paragraph [0007]).

Regarding claims 3, 8, and 10, the combined teachings of EP ‘953 and IP.com fail to teach specifics of the polyurethane based binder, the range of molar ratio, and drying of the sand obtained in step (ii).  However, it would have been obvious to one of ordinary skill in the art to arrive any of these compositions and ratios, since the combined teachings of EP ‘953 and IP.com disclose the process of disintegrating the foundry mold and would include separation of components that would be dried for easier separation.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claims 4-7, IP.com discloses that R1 is selected from the group that includes n-decyl (page 2, lines 18-19), that R2 and R3 are methyl (page 2, line 52), that m is 2 (page 3, line 14), and that x and y are 0 (monoethanolamine; page 6, lines 4-14).
Regarding claims 11-13, the composition comprises at least one surfactant, wherein the at least one surfactant is a nonionic surfactant as specified among the group of esters (page 3, lines 21-23, page 5, lines 18-23).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        July 19, 2022